Citation Nr: 0301058	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-02 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to May 1, 2001, for 
a total rating due to unemployability caused by service-
connected disability (TR).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1988 to October 1993.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

In his Notice of Disagreement (NOD), received in January 
2002, the veteran raised contentions to the effect that 
his TR should be considered permanent in nature.  That 
question has not been adjudicated by the RO and is not 
inextricably intertwined with the issue on appeal.  See, 
e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Accordingly, the Board has no jurisdiction over that 
question, and it will not be considered below.  
38 U.S.C.A. § 7104(a) (West 1991 and Supp. 2001); 
38 C.F.R. § 20.101 (2002).  It is, therefore, referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's 70 percent rating for his service-
connected post-traumatic stress disorder (PTSD) became 
effective on May 3, 2000.

2.  On May 3, 2000, in addition to PTSD, service 
connection was in effect for asthma and the residuals of a 
right knee injury, post-operative.

3.  As of May 3, 2000, the veteran had had one year of 
college education, as well as vocational rehabilitation.  

4.  From April 1993 through May 3, 2000, the veteran had 
had short term jobs in a casino; at a check cashing 
establishment; at a convenience store; at an internet 
company; at a food distributor; at a software 
manufacturer; in accounting; as a tax preparer; and as a 
tutor. 

5.  On May 1, 2001, the RO received the veteran's claim 
for an increased rating for PTSD and for a TR. 


CONCLUSION OF LAW

The criteria for an effective date of May 3, 2000, for the 
veteran's TR have been met.  38 U.S.C.A. § 5110 (West 1991 
and Supp. 2001); 38 C.F.R. § 3.400(o)(2) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  That law redefined the obligations of 
the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of his claim.  By virtue of information sent to the 
Statement of the Case (SOC), the veteran and his 
representative were notified of evidence necessary to 
substantiate the claim of entitlement to an earlier 
effective date for his TR.  Indeed, the SOC sets forth the 
provisions of the enabling regulations applicable to the 
VCAA.  38 C.F.R. § 3.159.  Those provisions informed the 
veteran of what evidence and information VA would obtain 
for him, with specific references to such materials as 
government reports and medical records.  The RO also 
explained what information and evidence the veteran needed 
to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; and in fact, 
it appears that all evidence so identified has been 
obtained and associated with the claims folder.  Such 
evidence includes the veteran's VA outpatient records 
reflecting treatment for PTSD since May 3, 2000; a 
statement from a VA social worker, dated in April 2000; 
and the veteran's formal claim for a TR (VA Form 21-8940), 
received May 1, 2001.  In this regard, it should be noted 
that the veteran has not identified any outstanding 
evidence (which has not been sought by the VA) which could 
be used to support the earlier effective date issue.  
Finally, the Board notes that the veteran has been 
informed of his right to have a hearing in association 
with his appeal; however, to date, he has declined to 
exercise that right.  Accordingly, there is no need for 
further development of the evidence in order to meet the 
requirements of the VCAA.  

II.  The Facts

VA outpatient records, dated May 3, 2000, and in December 
2000, show that the veteran was seen by a social worker 
for his service-connected PTSD.  In May 2000, it was noted 
that he had been attending school and that due to 
increased anxiety, his grade point average had dropped 
significantly.  In December 2000, it was noted that he had 
been unable to complete his degree but that he had learned 
marketable accounting skills. 

In April 2001, the VA social worker noted that since March 
1996, the veteran had been receiving mental health 
treatment.  The social worker stated that despite 
consistent efforts at vocational rehabilitation, the 
veteran's PTSD symptoms made sustained, competitive 
employment virtually impossible.  

On July 3, 2000, the RO received a statement from the 
veteran that he was unable to work due to his service-
connected knee disability and that such situation was 
causing him financial hardship.  

On May 1, 2001, the RO received the veteran's claims of 
entitlement to a rating in excess of 50 percent for PTSD 
and entitlement to a TR (VA Form 21-8940).  The veteran 
reported that he had had 1 year of college education and 
that he had also received vocational rehabilitation.  He 
reported work experience in a casino; at a check cashing 
establishment; at a convenience store; for an internet 
company; for a food distributor; for a software 
manufacturer; in accounting; as a tax preparer; and as a 
tutor.  His last reported date of employment was March 
2001, and he noted that his various jobs had lasted any 
where from one week to several months.  

By a rating action in June 2002, the RO increased the 
rating for the veteran's service-connected PTSD from 50 
percent to 70 percent, effective May 3, 2000.  At that 
time, service connection was also in effect for asthma, 
evaluated as 10 percent disabling, effective August 10, 
1998, and for the residuals of a right knee injury, post-
operative, evaluated as 100 percent disabling.  That 
rating had been become effective May 12, 1999, and had 
been assigned based on the need for a period of 
convalescence following right knee surgery.  38 C.F.R. 
§ 4.30 (2001).  It was reduced to 10 percent, effective 
January 1, 2001.  

In its June 2002 rating action, the RO granted the 
veteran's claim for a TR, effective May 1, 2001.

Analysis

The veteran seeks an effective date prior to May 1, 2001, 
for his TR.

VA may grant a total rating for compensation purposes 
based on unemployability where the evidence shows that the 
veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining substantially 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2002).  If there are two or more service-connected 
disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent.  38 
C.F.R. § 4.16(a). 

Effective May 3, 2000, service connection was in effect 
for the following disabilities:  PTSD; the residuals of a 
right medial meniscus injury; and asthma.  Although a 100 
percent rating was in effect through December 31, 2000, 
for a period of convalescence following knee surgery 
(38 C.F.R. § 4.30 (2000)), the subsequent combined rating 
for his various disabilities under the applicable DC's 
exceeded 70 percent.  Indeed, by itself, PTSD was 70 
percent disabling.  While the combined rating was 
sufficient to meet the schedular criteria under 38 C.F.R. 
§ 4.16(a), it was not dispositive of the issue.  The RO 
still had to determine whether the veteran was, in fact, 
unemployable due to his service-connected disabilities.  

The VA outpatient treatment records, dated since May 3, 
2000, and the veteran's variable job history prior to that 
date strongly suggested that the veteran was unemployable 
as a result of his service-connected disabilities.  
Indeed, the VA social worker, who had counseled the 
veteran, bolstered that conclusion. 

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is 
an exception in that the effective date may the earliest 
date as of which it is ascertainable that an increase in 
disability has occurred, provided that the application 
therefor is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

In this case, the RO received the veteran's claim for an 
increased rating for PTSD and for a TR on May 1, 2001.  On 
May 3, 2000, during the year preceding the receipt of that 
claim, VA medical records had shown an ascertainable 
increase in the veteran's service-connected PTSD.  The RO 
found that such an increase met the criteria for a 70 
percent rating for that disorder, effective May 3, 2000.  
That increase allowed the veteran to meet the criteria for 
a TR under 38 C.F.R. § 4.16.  Inasmuch as evidence on file 
strongly suggested that he was unemployable on May 3, 
2000, his TR should have become effective on that date.  
To that extent, the appeal is allowed.


ORDER

An effective date of May 3, 2000, for the veteran's TR is 
granted, subject to the law and regulations governing the 
award of monetary benefits. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

